Title: To Thomas Jefferson from Thomas G. Watkins, 9 February 1823
From: Watkins, Thomas G.
To: Jefferson, Thomas


                        
                        
                            
                            
                        
                    When I first was enabled to distinguish for myself between the views of federalism and Republicanism, since the year 99 I have been undeviatingly attached to the latter cause, and have on all occasions afforded its interests what aid I cou’d—In this whole time for myself I have never asked a favour of the people for  the Government—After the commencement of the late war—many respectable officers of my acquaintance, having discovered that the service was a , by ignorant surgeons who had contrived to obtain appointments without merit, urged me to accept of some appointment in the medical staff of the army—This I was prevailed on to do, much against my private interests; as my private practice was generally worth double the highest surgical appointment under the government—I voluntarily resigned upon the first approach of peace—after having served without reproach, and expended above $2000. more than my pay amounted to. and this without any thing more expensive in my establishment, than the bare comfort and  of my family required.—It was my intention after to remain contendedly in the unambitious walks of private life, and still occasionally render disinterestedly what services I cou’d, to the cause I prefered, as best calculated to promote the Interest of my country—several circumstances have combined more recently to induce me to change this determination, &  to wish to obtain the appointment of Clerk of the house of Representatives of the U.S.—The duties of which I have reason to think myself competent to discharge in a manner, calculated to give satisfaction, to the public & my friends—Patrick Magruder was appointed during Mr Jeffersons administration—he was a heavy headed incompetent clerk—yet was continued in untill the close of the late war—he was succeeded by Mr Dougherty of Kentucky—an excellent clerk—and republican as well as an honest man, he was a powerful auxiliary to secure popularity to Mr Clay (his patron) among the members—he lived in the city gave dinners &c &c—After his death Matthew St Clair Clarke was appointed to succeed him for the present session of congress—Matthew I am well acquainted with—he studied law in George Town D.C. with Elias B. Caldwell now clerk of the supreme federal court & a most obsequious disciple of the chief justice—Matthew afterwards married Caldwells niece in the City of New York—& removed to Chambersburg Penna where he  lived when elected clerk—He was always a high federalist—a devoted admirer during the whole war; of Mr Hanson chief conductor of the federal republican—but finding the democrats most numerous in Chambersburg district he turned democrat, & finally offered for congress 2 years ago—but being distrusted was not elected—when he offered for clerk last winter his first votes were quite inferior to many others for several ballotings—untill Mr Caldwells activity secured federal aid, which, added to what strength he derived from Penna effected his election.He will be opposed at the next election. If I cou’d in any way obtain the support of Va. I have well grounded reasons for supposing that I cou’d be elected—which I feel much interest from views & motives if fairly explained cou’d not I think be disapproved—both as relating to myself & the public. The aid of my friends wou’d be a double incentive to my exertions to do justice as well as credit to the appt & impose the most lasting gratitude
                        
                    